DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 and 01/07/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites the limitation “wherein: the power flux level of the first beam component is in milliwatts;” “Milliwatts” is not used to describe the power flux level of either beam component in any other claims or the specification. Examiner will interpret “milliwatts” to be “kilowatts” .   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term “substantially” in claims 1, 10-11, 13-14, and 17-19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests removing the term “substantially” from claims 1, 10-11, 13-14, and 17-19.
Claim 1 recites the limitation “a first beam component providing a first power flux level; a second beam component providing a second power flux level which is greater than said first power flux level…” It is unclear what structures comprise a beam component. Examiner suggests amending claim 1 to include the limitations of claim 2 which further define the first and second beam components.
Claim 10 recites the limitation “wherein the computer is configured to control the laser system such that the second beam component is turned on…” It is unclear how a beam component is turned on or off since Applicant has not disclosed any structure associated with a beam component. Examiner suggests removing the phrase “turned on” unless further structure to define a beam component or where the beam component originates is amended into claim 10.
Claim 11 recites the limitation “wherein the computer is configured to control the laser system such that the second beam component is turned on…” It is unclear how a beam component is turned on or off since Applicant has not disclosed any structure associated with a beam component. Examiner suggests removing the phrase “turned .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4, 6-11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al (US 2015/0367415) in view of El-Dasher et al (US 2014/0252687).
	Regarding claim 1, Buller discloses an apparatus for additively manufacturing a product in a layer-by-layer sequence, wherein the product is formed using particles of powdered feedstock material deposited on an interface layer of a substrate, the apparatus comprising: 
a laser system (Fig. 1 #106 first energy source and #107 second energy source) configured to generate: a first beam component providing a first power flux level ([0366] lines 36-38 ---“The laser light can have a power per unit area that is higher than the power per unit area of the second energy source.” In this case the first energy component is produced by the #106 first energy source.); a second beam component providing a second power flux level which is greater than said first power flux level ([0366] lines 36-38 ---“The laser light can have a power per unit area that is higher than the power per unit area of the second energy source.” In this case the laser light is being produced by the #107 second energy source.); 
the first beam component being operable to heat the powdered feedstock material at least to substantially a melting point of the powdered feedstock material, at which point the particles of powdered feedstock material begin to experience surface tension forces relative to said interface layer of the substrate ([0376] lines 16-19 ---“ The primary energy source can be configured to provide sufficient energy to the portion of the second powder layer such that at least a portion of the second powder layer transforms.” Transformation is defined in the specification as fusion, sintering or melting.); 
and while the particles of powdered feedstock material are heated at least to substantially the melting point, the second beam component being operable to further heat the particles of powdered feedstock material and melt the interface layer of the substrate before the surface tension forces can act on the particles of powdered feedstock material to distort the particles of powdered feedstock material, and such that the particles of powdered feedstock material and the interface layer are able to bond together ([0366] lines 20-25 --- The energy provided by the primary energy source can fuse, sinter, melt, bind or otherwise connect one or more portions of a previously solidified layer. Melting of the previously solidified layer and the powder material can merge (e.g., fuse, sinter, melt, bind or otherwise connect) the two together to form the 3D object.”).
However, Buller does not disclose a mask disposed between the laser system and the powdered feedstock material for creating a 2D optical pattern in which first portions of the first and second beam components are allowed to pass through the mask to irradiate the powdered feedstock material, and second portions of the first and second beam components are not allowed to pass through to the powdered feedstock material. 
Nonetheless, El-Dasher teaches a mask (Fig. 1 #14 selective area mask) disposed between the laser system and the powdered feedstock material for creating a ([0023] lines 5-11 ---“Using the LCM 14a and the polarizing mirror 14b to form the mask 14 enables the light generated by the diode array 12 to be controllably directed onto only selected areas of the substrate 20 as needed. In FIG. 2 light indicated by lines 22a is able to pass through the polarizing mirror 14b while light indicated by lines 22b is rejected by the polarizing mirror.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing apparatus of Buller by incorporating the mask as taught by El-Dasher for the purpose of controllably directing light onto only selected areas of the work-piece. ([0023]
Regarding claim 2, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 1), and El-Dasher further teaches wherein the first and second beam components comprise temporally varying laser beam pulses ([0007] lines 4-6 --- The system may comprise a diode array for generating a pulsed optical signal sufficient in optical intensity to melt or sinter a powdered material of the substrate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second beam components of Buller by incorporating the pulsed optical signal of El-Dasher for the purpose of melting or sintering a powdered material. ([0007])
Regarding claim 3, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 1), and Buller further teaches wherein the laser system includes a laser diode array for generating the first beam component ([0371] lines 1-2 --- The complementary energy source can be an array, or a matrix, of laser diodes.”).
Regarding claim 4, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 1), and Buller further teaches wherein the laser system includes a pulsed solid state laser for generating the second beam component ([0248] lines 23-25 ---“ The electromagnetic beam may comprise a laser beam. The energy source may include a laser source.”).
Regarding claim 6, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 1), and El-Dasher further teaches wherein the mask (Fig. 1 #14 selective area mask) comprises a dynamically controllable mask ([0022] lines 1-5 ---“Referring to FIG. 2, in one preferred form the mask 14 forms a "liquid crystal polarization rotator" comprised of a liquid crystal module (LCM) 14a and a polarizing element 14b, in this example a polarizing mirror (hereinafter "polarizing mirror" 14b).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing apparatus of Buller in view of El-Dasher by incorporating the mask as taught by El-Dasher for the purpose of controllably directing light onto only selected areas of the work-piece. ([0023])
Regarding claim 7, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 6), and El-Dasher further teaches further comprising a computer (Fig. 2 #18 computer) for controlling the mask.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing apparatus of Buller in view of El-Dasher by incorporating the computer as taught by El-Dasher for the purpose of operating the mask to controllably directing light onto only selected areas of the work-piece.
Regarding claim 8, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 7), and El-Dasher further teaches wherein the computer is configured to use 2D data files for controlling the mask to construct each layer of the product ([0024] lines 9-17---“With each layer the system 10 electronically controls the pixels of the mask 14 to selectively block specific, predetermined portions of the substrate 20 from being irradiated by the pulsed optical signal from the diode array 12. This process is repeated for each layer, with the computer 18 controlling the mask 14 so that, for each layer, one or more selected subportions (or possibly the entirety) of the powdered material is blocked by the mask 14 from being exposed to the pulsed optical signal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing apparatus of Buller in view of El-Dasher by incorporating the computer as taught by El-Dasher for the 
Regarding claim 9, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 1), and El-Dasher further teaches wherein the mask comprises a dynamically controllable, optically addressable light valve enabling selected portions of the first and second beam components to pass therethrough to reach the particles of powdered feedstock material, while preventing non-selected portions of the first and second beam components from reaching the particles of powdered feedstock material ([0024] lines 9-17---“With each layer the system 10 electronically controls the pixels of the mask 14 to selectively block specific, predetermined portions of the substrate 20 from being irradiated by the pulsed optical signal from the diode array 12. This process is repeated for each layer, with the computer 18 controlling the mask 14 so that, for each layer, one or more selected subportions (or possibly the entirety) of the powdered material is blocked by the mask 14 from being exposed to the pulsed optical signal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing apparatus of Buller in view of El-Dasher by incorporating the computer as taught by El-Dasher for the purpose of operating the mask to controllably directing light onto only selected areas of the work-piece.
Regarding claim 10, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 8), and Buller further teaches wherein the computer is configured to control the laser system (Additionally the desired result can be to transform a portion of the layer of the powder bed with the primary energy source at the first power per unit area (P.sub.1) and to not transform the remainder of the layer with the complementary energy source at the second power per unit area (P.sub.2).”)
Regarding claim 11, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 1), and Buller further teaches wherein the computer is configured to control the laser system such that the second beam component is turned on and applied after the first beam component has heated the particles of powdered feedstock material at least to substantially a melting point (Additionally the desired result can be to transform a portion of the layer of the powder bed with the primary energy source at the first power per unit area (P.sub.1) and to not transform the remainder of the layer with the complementary energy source at the second power per unit area (P.sub.2).”).
Regarding claim 13, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 1), and El-Dasher teaches further comprising a computer (Fig. 2 #18 computer) for controlling the mask (Fig. 1 #14 selective area mask); 
wherein the mask (Fig. 1 #14 selective area mask) comprises a dynamically controllable mask controllable by the computer (Fig. 2 #18 computer); 
(Fig. 1 #14 selective area mask) including a liquid crystal polarization rotator, the liquid crystal polarization rotator including a liquid crystal module (Fig. 2 #14a liquid crystal module) and a polarizer (Fig. 2 #14b polarizing element); 
the liquid crystal module (Fig. 2 #14a liquid crystal module) configured to receive and to rotate a first portion of each of the first and second beam components while allowing a second portion of each of the first and second beam components to pass therethrough without being rotated ([0023] lines 3-5 ---“Pixels of the LCM 14a are independently addressed using the computer 18 to reject light at specific select areas of the substrate 20.”); 
wherein the polarizer is configured to reject one of the first or second portions received from the liquid crystal module, and thus to prevent the one of the first or second portions from reaching the particles of powdered feedstock material, while allowing the other one of the first or second portions to reach the particles of powdered feedstock material ([0023] lines 8-11 ---“ In FIG. 2 light indicated by lines 22a is able to pass through the polarizing mirror 14b while light indicated by lines 22b is rejected by the polarizing mirror.); 
and the liquid crystal module of the mask having a plurality of effective pixels arranged in a two dimensional pattern that are individually controlled to enable the mask to mask off one or more selected areas of a specific layer of the particles of powdered feedstock material of the substrate ([0023] lines 3-5 ---“Pixels of the LCM 14a are independently addressed using the computer 18 to reject light at specific select areas of the substrate 20.”), and wherein the mask absorbs substantially no optical energy from the first and second beam components ([0023] lines 11-14 ---“An important advantage of using a computer controlled LCM 14a is that only a very small amount of optical energy is absorbed into the polarizing mirror 14b, thus making it feasible to prevent damage to the mirror.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing apparatus of Buller in view of El-Dasher by incorporating the mask as taught by El-Dasher for the purpose of controllably directing light onto only selected areas of the work-piece. ([0023])
Regarding claim 14, Buller discloses an apparatus for additively manufacturing a product in a layer-by-layer sequence, wherein the product is formed using particles of powdered feedstock material deposited on an interface layer of a substrate, the apparatus comprising: 
a computer (Fig. 8 #801 computer system); 
a laser system (Fig. 1 #106 first energy source and #107 second energy source) controlled by the computer and configured to generate: a first beam component providing a first power flux level ([0366] lines 36-38 ---“The laser light can have a power per unit area that is higher than the power per unit area of the second energy source.” In this case the first energy component is produced by the #106 first energy source.); 
a second beam component providing a second power flux level through a second laser pulse which has a second power flux level greater than said first power flux level ([0366] lines 36-38 ---“The laser light can have a power per unit area that is higher than the power per unit area of the second energy source.” In this case the laser light is being produced by the #107 second energy source.);  
([0376] lines 16-19 ---“ The primary energy source can be configured to provide sufficient energy to the portion of the second powder layer such that at least a portion of the second powder layer transforms.” Transformation is defined in the specification as fusion, sintering or melting.); 
and while the particles of powdered feedstock material are heated at least to substantially the melting point, the second beam component being operable to further heat the particles of powdered feedstock material and melt the interface layer of the substrate before the surface tension forces can act on the particles of powdered feedstock material to distort the particles of powdered feedstock material, and such that the particles of powdered feedstock material and the interface layer are able to bond together ([0366] lines 20-25 --- The energy provided by the primary energy source can fuse, sinter, melt, bind or otherwise connect one or more portions of a previously solidified layer. Melting of the previously solidified layer and the powder material can merge (e.g., fuse, sinter, melt, bind or otherwise connect) the two together to form the 3D object.”).
However, Buller does not disclose a dynamically controllable mask disposed between the laser system and the particles of powdered feedstock material, and controllable by the computer, for creating a 2D optical pattern in which first portions of the first and second beam components are allowed to pass through the mask to 
Nonetheless, El-Dasher teaches a dynamically controllable mask (Fig. 1 #14 selective area mask) disposed between the laser system and the particles of powdered feedstock material, and controllable by the computer (Fig. 2 #18 computer), for creating a 2D optical pattern in which first portions of the first and second beam components are allowed to pass through the mask to irradiate the particles of powdered feedstock material, and second portions of the first and second beam components are not allowed to pass through to the particles of powdered feedstock material ([0023] lines 5-11 ---“Using the LCM 14a and the polarizing mirror 14b to form the mask 14 enables the light generated by the diode array 12 to be controllably directed onto only selected areas of the substrate 20 as needed. In FIG. 2 light indicated by lines 22a is able to pass through the polarizing mirror 14b while light indicated by lines 22b is rejected by the polarizing mirror.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing apparatus of Buller by incorporating the mask as taught by El-Dasher for the purpose of controllably directing light onto only selected areas of the work-piece. ([0023])
Regarding claim 16, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 1), and Buller further teaches wherein: the laser system includes a laser diode array ([0371] lines 1-2 --- The complementary energy source can be an array, or a matrix, of laser diodes.”) configured to generate the first beam component, and a solid state pulsed laser ([0248] lines 23-25 ---“ The electromagnetic beam may comprise a laser beam. The energy source may include a laser source.”) configured to generate the second beam component.
Regarding claim 17, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 14), and Buller further teaches wherein the computer is configured to control the laser system such that the second beam component is turned on and applied after the first beam component has heated the particles of powdered feedstock material at least to substantially a melting point (Additionally the desired result can be to transform a portion of the layer of the powder bed with the primary energy source at the first power per unit area (P.sub.1) and to not transform the remainder of the layer with the complementary energy source at the second power per unit area (P.sub.2).”)
Regarding claim 18, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 1), and Buller further teaches wherein the computer is configured to control the laser system such that at least one of the following conditions is applied: the second beam component is applied after the first beam component has heated the particles of powdered feedstock at least to substantially a melting point, and immediately after the first beam component has been removed; or the second beam component is applied a predetermined time interval after the first beam component has heated the particles of powdered feedstock material at least to substantially a melting point, and the first beam component has been removed; or the second beam component is applied while the first (Additionally the desired result can be to transform a portion of the layer of the powder bed with the primary energy source at the first power per unit area (P.sub.1) and to not transform the remainder of the layer with the complementary energy source at the second power per unit area (P.sub.2).”).

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al (US 2015/0367415) in view of El-Dasher et al (US 2014/0252687) as applied to claim 1, further in view of Liu et al (US 2015/0343664).
Regarding claim 5, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 1), and Buller further teaches wherein: the laser system includes a laser diode array ([0371] lines 1-2 --- The complementary energy source can be an array, or a matrix, of laser diodes.”) configured to generate the first beam component, and the laser system includes a pulsed laser ([0248] lines 23-25 ---“ The electromagnetic beam may comprise a laser beam. The energy source may include a laser source.”) configured to generate the second beam component but does not teach wherein the first beam component forms a first laser pulse having a duration of milliseconds and a power level on an order of kilowatts; and wherein the second beam component forms a second laser pulse having a duration which is shorter by at least an additional 1x10-3 factor than milliseconds, and a power level on an order of milli-Joules to Joules of energy.
Nonetheless, Liu teaches wherein the first beam component forms a first laser pulse having a duration of milliseconds ([0030] lines 1-4 ---“ For 1 kHz fs-laser systems, the time between successive pulses is on the order of a couple milliseconds, thus allowing for any thermal energy that has been deposited by the fs-laser pulse to fully dissipate from the irradiated region.) and a power level on an order of kilowatts ([0032] lines 1-4 --- “When ultrafast lasers are combined with high power (thermal induced bonding) (as high as kW level) operation, both advantages of ultrafast process (ionization) and thermal process result in strong, high speed bonding.”); 
and wherein the second beam component forms a second laser pulse having a duration which is shorter by at least an additional 1x10-3 factor than milliseconds, and a power level on an order of milli-Joules to Joules of energy ([0035] lines 4-9 ---“The laser will have a PRR from about 0.1 MHz up to 1 GHz, an average power of about 1 to 2000 W, a pulse width of about 0.1 to 10 ps, an energy from about 0.1 .mu.J to 1 mJ, and a wavelength between about 0.2 to 3 .mu.m.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second beam components of Buller in view of El-Dasher by incorporating the pulse and power values as taught by Liu for the purpose of precise AM process control while concurrently reducing thermo-mechanical stresses and reducing the HAZ. ([0021])

Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al (US 2015/0367415) in view of El-Dasher et al (US 2014/0252687) as applied to claim 1, further in view of Bruck et al (US 2015/0202716).
Regarding claim 12, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 1), but 
Nonetheless, Bruck teaches wherein the mask comprises a static mask ([0016] ---“… FIGS. 2 and 3, mask 70 (e.g., a static mask)…”) formed from a sheet of reflective material ([0018] lines 5-7 ---“ Copper may also be used, but may be reflective to a laser beam so the angle at which the laser beam impinges the masking beam should be adjusted to avoid back reflection to laser optics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Buller in view of El-Dasher by incorporating the static mask made of reflective material as taught by Bruck for the purpose of directing light onto only selected areas of the work-piece.


Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al (US 2015/0367415) in view of El-Dasher et al (US 2014/0252687) as applied to claim 14, further in view of Liu et al (US 2015/0343664).
Regarding claim 15, Buller in view of El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 14), but does not teach wherein: the power flux level of the first beam component is in milliwatts (See claim objection above; ; and the power flux level of the second beam component is in milli-Joules or Joules of energy.
Nonetheless, Liu teaches wherein: the power flux level of the first beam component is in milliwatts (See claim objection above; [0032] lines 1-4 --- “When ultrafast lasers are combined with high power (thermal induced bonding) (as high as kW level) operation, both advantages of ultrafast process (ionization) and thermal process result in strong, high speed bonding.”); 
and the power flux level of the second beam component is in milli-Joules or Joules of energy ([0035] lines 4-9 ---“The laser will have a PRR from about 0.1 MHz up to 1 GHz, an average power of about 1 to 2000 W, a pulse width of about 0.1 to 10 ps, an energy from about 0.1 .mu.J to 1 mJ, and a wavelength between about 0.2 to 3 .mu.m.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second beam components of Buller in view of El-Dasher by incorporating power flux values as taught by Liu for the purpose of precise AM process control while concurrently reducing thermo-mechanical stresses and reducing the HAZ. ([0021])

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al (US 2015/0367415) in view of El-Dasher et al (US 2014/0252687) and Liu et al (US 2015/0343664).
Regarding claim 15, Buller discloses an apparatus for additively manufacturing a product in a layer-by-layer sequence, wherein the product is formed using particles of powdered feedstock material deposited on an interface layer of a substrate, the apparatus comprising: 
a computer (Fig. 8 #801 computer system);  
(Fig. 1 #106 first energy source and #107 second energy source) controlled by the computer and configured to generate: a first beam component providing a first power flux level ([0366] lines 36-38 ---“The laser light can have a power per unit area that is higher than the power per unit area of the second energy source.” In this case the first energy component is produced by the #106 first energy source.); 
a second beam component providing a second power flux level through a second laser pulse which has a second power flux level greater than said first power flux level ([0366] lines 36-38 ---“The laser light can have a power per unit area that is higher than the power per unit area of the second energy source.” In this case the laser light is being produced by the #107 second energy source.);  
the first beam component being operable to heat the particles of powdered feedstock material at least to substantially a melting point of the particles of powdered feedstock material, at which point the particles of powdered feedstock material begin to experience surface tension forces relative to said interface layer of the substrate ([0376] lines 16-19 ---“ The primary energy source can be configured to provide sufficient energy to the portion of the second powder layer such that at least a portion of the second powder layer transforms.” Transformation is defined in the specification as fusion, sintering or melting.); 
and while the particles of powdered feedstock material are heated at least to substantially the melting point, the second beam component being operable to further heat the particles of powdered feedstock material and melt the interface layer of the substrate before the surface tension forces can act on the particles of powdered feedstock material to distort the particles of powdered feedstock material, and such that ([0366] lines 20-25 --- The energy provided by the primary energy source can fuse, sinter, melt, bind or otherwise connect one or more portions of a previously solidified layer. Melting of the previously solidified layer and the powder material can merge (e.g., fuse, sinter, melt, bind or otherwise connect) the two together to form the 3D object.”).
However, Buller does not disclose wherein the first beam component forms a first laser pulse having a duration of milliseconds and a power level on an order of kilowatts; and wherein the second beam component forms a second laser pulse having a duration which is shorter by at least an additional 1x10-3 factor than milliseconds, and a power level on an order of milli-Joules to Joules of energy, or a dynamically controllable mask disposed between the laser system and the particles of powdered feedstock material, and controllable by the computer, for creating a 2D optical pattern in which first portions of the first and second beam components are allowed to pass through the mask to irradiate the particles of powdered feedstock material, and second portions of the first and second beam components are not allowed to pass through to the particles of powdered feedstock material.
Nonetheless, Liu teaches wherein the first beam component forms a first laser pulse having a duration of milliseconds ([0030] lines 1-4 ---“ For 1 kHz fs-laser systems, the time between successive pulses is on the order of a couple milliseconds, thus allowing for any thermal energy that has been deposited by the fs-laser pulse to fully dissipate from the irradiated region.) and a power level on an order of kilowatts ([0032] lines 1-4 --- “When ultrafast lasers are combined with high power (thermal induced bonding) (as high as kW level) operation, both advantages of ultrafast process (ionization) and thermal process result in strong, high speed bonding.”); 
and wherein the second beam component forms a second laser pulse having a duration which is shorter by at least an additional 1x10-3 factor than milliseconds, and a power level on an order of milli-Joules to Joules of energy ([0035] lines 4-9 ---“The laser will have a PRR from about 0.1 MHz up to 1 GHz, an average power of about 1 to 2000 W, a pulse width of about 0.1 to 10 ps, an energy from about 0.1 .mu.J to 1 mJ, and a wavelength between about 0.2 to 3 .mu.m.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second beam components of Buller in view of El-Dasher by incorporating the pulse and power values as taught by Liu for the purpose of precise AM process control while concurrently reducing thermo-mechanical stresses and reducing the HAZ. ([0021])
Furthermore, El-Dasher teaches a dynamically controllable mask (Fig. 1 #14 selective area mask) disposed between the laser system and the particles of powdered feedstock material, and controllable by the computer (Fig. 2 #18 computer), for creating a 2D optical pattern in which first portions of the first and second beam components are allowed to pass through the mask to irradiate the particles of powdered feedstock material, and second portions of the first and second beam components are not allowed to pass through to the particles of powdered feedstock material ([0023] lines 5-11 ---“Using the LCM 14a and the polarizing mirror 14b to form the mask 14 enables the light generated by the diode array 12 to be controllably directed onto only selected areas of the substrate 20 as needed. In FIG. 2 light indicated by lines 22a is able to pass through the polarizing mirror 14b while light indicated by lines 22b is rejected by the polarizing mirror.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing apparatus of Buller by incorporating the mask as taught by El-Dasher for the purpose of controllably directing light onto only selected areas of the work-piece. ([0023])
Regarding claim 20, Buller in view of Liu and El-Dasher teaches the apparatus for additively manufacturing a product as appears above (see the rejection of claim 19), and El-Dasher further teaches wherein the computer is configured to use 2D data files for controlling the mask to construct each layer of the product ([0024] lines 9-17---“With each layer the system 10 electronically controls the pixels of the mask 14 to selectively block specific, predetermined portions of the substrate 20 from being irradiated by the pulsed optical signal from the diode array 12. This process is repeated for each layer, with the computer 18 controlling the mask 14 so that, for each layer, one or more selected subportions (or possibly the entirety) of the powdered material is blocked by the mask 14 from being exposed to the pulsed optical signal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing apparatus of Buller in view of Liu and El-Dasher by incorporating the computer as taught by El-Dasher for the purpose of operating the mask to controllably directing light onto only selected areas of the work-piece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761